Citation Nr: 0914350	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-34 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep deprivation, 
to include as secondary to a service-connected disability.

3. Entitlement to service connection for carpal tunnel 
syndrome, right wrist, to include as secondary to a service- 
connected disability.

4. Entitlement to service connection for degenerative joint 
disease, right elbow, to include as secondary to a service- 
connected disability.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 
1976 to December 1976.  The veteran also had active service 
from October 1979 to March 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  That rating decision denied 
entitlement to service connection for the disabilities 
indicated above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in a September 2007 rating decision the RO 
denied entitlement to service connection for the disabilities 
indicated above.  In October 2007, the Veteran filed a 
substantive appeal, VA Form 9, with respect to a different 
issue.  The written statement on this document also served as 
the Veteran's timely notice of disagreement with the 
September 2007 RO rating decision.

In November 2008 the Board remanded the issues involving 
service connection for the RO to issue a Statement of the 
Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  In December 2008 the SOC was issued.  In January 
2009, the Veteran filed a timely substantive appeal.  On the 
VA Form 9 the Veteran requested a hearing before the Board to 
be conducted via video conference.  The Veteran has not been 
accorded the requested hearing.  Accordingly, the case must 
be remanded so that the veteran can be accorded the 
opportunity to receive the hearing he has requested. 





Accordingly, the case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested Video conference 
hearing before the Board at the RO.  
The veteran and must be provided proper 
notice of the date and time of the 
scheduled hearing and the notification 
must be documented in the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

